Citation Nr: 1124814	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.  

3.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 	


INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.  

The Veteran died on December [redacted], 2006.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 


FINDINGS OF FACT

1.  The Veteran died in December 2006 of cardio respiratory failure due to metastatic oral cancer and esophageal cancer.

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) with depression, rated as 50 percent disabling, and for residuals of prostate cancer with impotency, rated as noncompensably disabling.  




3.  Neither metastatic oral cancer nor esophageal cancer was present until more than one year after the Veteran's discharge from service and neither cancer was etiologically related to the Veteran's active service or his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or substantially and materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

3.  The criteria for entitlement to DEA benefits under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2010); 38 C.F.R. § 3.308 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for DIC under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that in a March 2007 letter, the appellant was informed of the evidence needed to substantiate her claims of entitlement to service connection for the cause of the Veteran's death and of entitlement to DIC under 38 U.S.C.A. § 1318.  The letter also informed her of the evidence that she should submit and that which VA would obtain on her behalf.  In the July 2007 rating decision, the appellant was informed that service connection was in effect for PTSD, rated as 50 percent disabling, and for residuals of prostate cancer with impotency, rated as noncompensable, at the time of the Veteran's death.  Additionally, the July 2007 rating decision informed the appellant of the evidence needed to substantiate her claim of entitlement to DEA.  

Although the appellant was not provided sufficient notice until after the initial adjudication of the claims and was not provided notice with respect to the effective-date element of the claims, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the claims were readjudicated.  There is no indication in the record or reason to believe that any ultimate decision of the RO on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, as explained below, the Board has determined that entitlement to service connection for the cause of the Veteran's death, DIC under 38 U.S.C.A. § 1318, and DEA are not warranted.  Consequently, no effective date will be assigned, so the failure to provide notice with respect to that element of the claims is no more than harmless error.

The Board also finds the appellant has been afforded adequate assistance in response to her claims.  The Veteran's service treatment records (STRs) and death certificate are on file and VA Medical Center treatment notes have been obtained.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that a VA medical opinion has not been obtained in response to the claim of entitlement to service connection for the cause of the Veteran's death.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, there is no competent evidence of record indicating that the Veteran's esophageal cancer or metastatic oral cancer was related to his active service or his service-connected disabilities, or that either of his service connected disabilities or that either of his service-connected disabilities played any other causal role in his death.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2010).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active service, service connection may be granted on a presumptive basis for certain diseases.  However, neither oral cancer nor esophageal cancer is among the diseases subject to this presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service- connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

DIC Under 38 U.S.C. § 1318

If the Veteran's death resulted from non-service-connected causes, DIC benefits will be paid to a Veteran's surviving spouse in the same manner as if the death were service connected (a) if the Veteran's death was not the result of his own willful misconduct and (b) if, at the time of death, the Veteran was receiving or was "entitled to receive" compensation for a service-connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The term "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated as totally disabling but was not receiving compensation because (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness; (3) the Veteran had applied for compensation but was not receiving total disability compensation due solely to clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; or (5) VA was withholding payments as required by law.  38 C.F.R. § 3.22(b).  A 2005 amendment to 38 C.F.R. § 3.22 provides an additional method for prevailing on 38 U.S.C.A. § 1318 claims when additional service department records are received that existed at the time of a prior VA decision but were not considered.

DEA

Educational assistance is available to a child or surviving spouse of a veteran who, in the context of this issue on appeal, either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Cause of Death

The widow has asserted that the Veteran's cause of death was contributed to by his service-connected prostate cancer or in the alternative, by his exposure to chemicals, to include herbicides, while in active service.

A review of the claims files shows that at the time of his death, the Veteran was service-connected for PTSD with depression, rated as 50 percent disabling, and for residuals of prostate cancer, rated as noncompensable.  

A review of the treatment notes of record shows that in December 2006, the Veteran was transported to the VA Medical Center by ambulance.  At the time of his arrival at the hospital, the Veteran was in severe respiratory distress, he was unresponsive to stimuli, he had no pulse, and his vital signs were unobtainable.  After administering cardio pulmonary resuscitation (CPR), the Veteran remained unresponsive and was pronounced dead on December [redacted], 2006.  The Veteran's cause of death was listed as cardio respiratory failure secondary to esophageal cancer and oral metastatic cancer.  

Further review of the record shows that the Veteran was diagnosed with prostate cancer in approximately March 2001.  He underwent a radical retropubic prostatectomy (RRP) for treatment.  Following the procedure, the Veteran was noted to be in remission with regular checks of his prostate-specific antigen (PSA) levels.  In approximately June 2004, the Veteran was diagnosed with oral cancer and underwent resection with madibulectomy and modified radical neck resection.  The Veteran also underwent chemotherapy for treatment of his oral cancer, which was noted to have been completed in September 2004.  In August 2006, the Veteran was diagnosed with invasive squamous cell carcinoma of the distal esophagus.  

The Board notes that there is no competent evidence of record indicating that the Veteran's prostate cancer, which was in remission, was at all related to his oral and esophageal squamous cell carcinoma.  Additionally, there is no competent evidence of record indicating that the Veteran's oral and esophageal squamous cell carcinoma were related to his exposure to chemicals, to include herbicides, during active service.

While the appellant might sincerely believe that the Veteran's cause of death, notably his oral and esophageal squamous cell carcinoma, was related to the Veteran's chemical exposure during active service or his service-connected prostate cancer, her lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As discussed above, there is no medical evidence providing a link between the Veteran's cause of death and his chemical exposure in service or his service-connected prostate cancer.   

Additionally, as noted above, neither oral nor esophageal squamous cell carcinoma is subject to presumptive service connection on the basis of exposure to herbicides in active service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death is not warranted.

DIC under 38 U.S.C.A. § 1318  

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  Again, the Veteran died in December 2006.  At the time of his death, service connection was in effect for PTSD with depression, rated as 50 percent disabling, and for residuals of prostate cancer, rated as noncompensable.  The combined disability rating at the time of death was 50 percent.  

Therefore, the Board finds that the evidence of record fails to show that the Veteran was rated as totally disabled for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death

Additionally, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22.

Moreover, neither the Veteran, during his lifetime, nor the appellant has pled clear and unmistakable error (CUE) in any rating actions that would have entitled the Veteran to a total disability rating.  Accordingly, the appellant has not established a valid claim of CUE at this time.

Finally, the Board has not identified any service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reconsidering a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating.

Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

DEA

In this case, at the time of his death, the Veteran was only service- connected at 50 percent.  Therefore, he had no permanent, total service-connected disability.  As discussed above, the evidence does not show that the Veteran died from a service-connected disability.  Accordingly, the appellant is not an eligible person as defined by statute for purposes of establishing entitlement to Dependents' Educational Assistance.  Accordingly, the claim must be denied for lack of legal merit.  Sabonis, 6 Vet. App. 426.



							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


